DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of August 25, 2022 have been fully and carefully considered.  Applicant has amended claims 1-5, 7-12, 16-22 and 24-27.  Applicant has cancelled claims 13 and 28.  Claims 29-31 are newly added.  Claim 28 which was held to be non-compliant under 35 USC 112(a) has been cancelled rendering the rejection moot.  The claims rejected under 112(b) have been amended to as requested in the Non-Final Office action of June 1, 2022 and accordingly those rejection is withdrawn. Regarding the rejection over 103 over Biting et al. and Londono (not prior art) is withdrawn as applicant has amended the claims to require the circular chemical or polymer economy metrics and mass balance requirements regarding the waste plastic pyrolysis oil as claimed.  Applicant’s filing of the   Upon updating the search, the Examiner discussed with applicant the “characterized by” language used in some of the claims which is indefinite and discussed with applicant the concerns regarding this language and the language will be deleted from the claims by Examiner’s amendment authorized by applicant’s representative, David Wigley on September 1, 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Wigley on September 1, 2022.
The application has been amended as follows: 
In the Claims:
Claim 1, lines 13-14, delete “wherein the pyrolysis oil is characterized by any one…following properties:” and insert  -- wherein the pyrolysis oil properties is any of one, two, three or all four of the following: --
	lines 18-19, delete “(ii) a Kinematic Viscosity… (0oC)” and insert -- a Kinematic viscosity (ASTM D445 or ISO:3104) of (a) about 3.0mm2/s or from about 2cSt to about 20 cSt (100oC), (b) 11.0 mm2/s (40oC) or (c) about 76.0 mm2/s (0oC)--
Claim 12, line 2, delete “wherein the pyrolysis oil is further characterized by any one or more of the following properties: and insert --wherein the pyrolysis oil properties further  include one or more of the following:--
Claim 29, line 2, delete “is characterized by any” and insert --properties include any of--
Claim 30, line 2, delete “is characterized by any” and insert --properties include any of--
Claim 31, line 2, delete “is characterized by all four” and insert --properties include all--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771